FILED
                              NOT FOR PUBLICATION                           APR 14 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



FERNANDO ABEL HUERTA CACHO;                       No. 07-74421
SANDRA RIVERO FRAYSSINET,
                                                  Agency Nos. A095-190-477
               Petitioners,                                   A095-190-478

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                               Submitted April 5, 2010 **

Before:        RYMER, McKEOWN, and PAEZ, Circuit Judges.

       Fernando Abel Huerta Cacho, and Sandra Rivero Frayssinet, natives and

citizens of Mexico, petition for review of the Board of Immigration Appeals’

(“BIA”) order denying their appeal, which the BIA construed as a motion to reopen

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
removal proceedings. We have jurisdiction pursuant to 8 U.S.C. § 1252. We

review for abuse of discretion the denial of a motion to reopen. Reyes v. Ashcroft,

358 F.3d 592, 595 (9th Cir. 2004). We deny the petition for review.

      The BIA did not abuse its discretion in denying petitioners’ motion to

reopen based on its finding that, even if the motion was timely, petitioners failed to

satisfy the procedural requirements set forth in Matter of Lozada, 19 I. & N. Dec.

637, 689 (BIA 1988), and the ineffective assistance they allege is not plain on the

face of the record. See id. at 597-99.

      The petitioners contention the BIA erred by denying the motion to reopen

without out considering that it was a joint request to reopen. We reject this

contention because it is belied by the record – the government did not join in the

request to reopen.

      PETITION FOR REVIEW DENIED.




                                           2                                    07-74421